Defendant made a valid and enforceable waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]). To the extent there was any ambiguity in the court’s colloquy with defendant, the written waiver ensured defendant understood that in addition to the rights he was giving up by pleading guilty, he was separately giving up his right to appeal as a bargained-for condition of the plea (see Ramos, 7 NY3d at 738; compare People v Williams, 59 AD3d 339 [2009], lv denied 12 NY3d 861 [2009]). Although the written waiver was in English, a Spanish interpreter was present throughout the plea proceeding and available to translate it for defendant (see People v Marrero, 40 AD3d 321 [2007], lv denied 9 NY3d 867 [2007]).
This waiver forecloses review of defendant’s suppression claim. As an alternative holding, we also reject it on the merits. Concur — Saxe, J.P., Friedman, Acosta, Renwick and AbdusSalaam, JJ.